EXHIBIT 10.1

 

October 7, 2015

 

Mr. Stephen J. Mueller

Vice-President  & CFO

Peak Resorts, Inc.

17409 Hidden Valley Drive

Wildwood, MO 63025

 

Re:  Peak Resorts Acquisition Line of Credit

       Conditional Commitment Letter (“Letter”)

 

Please be informed that our loan committee has conditionally approved your
request for a loan by Royal Banks of Missouri (the “Bank”) to Peak Resorts, Inc.
(the “Borrower”) wherein the Bank is willing to lend, and the Borrower agrees to
borrow not more than the Principal Amount set forth below (herein the “Loan”). 

 

CONDITIONAL TERMS

 

Borrower:Peak Resort, Inc. a Missouri Corporation

Hidden Valley Golf and Ski, Inc., a Missouri Corporation and subsidiary of Peak
Resort, Inc.

Paoli Peaks, Inc., a Missouri Corporation and subsidiary of Peak Resort, Inc.

Snow Creek, Inc., a Missouri Corporation and subsidiary of Peak Resort, Inc.

LBO Holding, Inc. (known as Attitash Resort), a Maine Corporation and subsidiary
of Peak Resort, Inc.

SNH Development, Inc. (known as Crotched Mountain Resort), a Missouri
Corporation and subsidiary of Peak Resort, Inc.

 

For purposes of this Letter and the Loan and all documents related to the Loan,
the written consent of Peak Resort, Inc., shall bind its subsidiaries.

 

Principal Amount:

(Credit Facility)Up to $20,000,000 provided the Bank secures three Loan
participants; Up to $15,000,000, provided the Bank secures not less than
two Loan participants.

 

Use of Proceeds:Proceeds of the Loan will be used to acquire additional ski
resorts with advances limited to purchase price, closing costs, environmental
testing, title costs, legal fees, surveys, acquisition related studies, and
working capital up to 5% of the acquisition purchase price.  







Page 1 of 1

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

 

Interest Rate:Prime + 1.0 percent per annum, floating and adjusted daily, until
the Loan matures.    

 

Prepayment Premium:  None.

 

Commitment Fee:Borrower will pay to Bank a commitment fee equal to 1% of the
Principal Amount (the “Commitment Fee”), payable as follows: $75,000 concurrent
with the Borrower’s acceptance of this Letter and the remainder of the
Commitment Fee at the closing of the Loan.  The purpose of this fee is to
compensate the Bank for reserving the Bank funds necessary to make the Loan
contemplated herein.  Accordingly, the commitment fee is earned upon payment and
is refundable only in accordance with the terms of this Letter.      



Term:The Loan will be payable in monthly installments of interest only. All
unpaid principal and interest will be due and payable within 12 months after the
Loan advance.

 

If there is any unused Credit Facility remaining as of 12 months after the date
of the Loan (the “Unused Credit Facility”) and Borrower desires to renew the
Unused Credit Facility for an additional year, Borrower will pay a renewal fee
equal to 0.25% of the Unused Credit Facility as of the date of the renewal each
year that Borrower renews the Unused Credit Facility.  The Bank may renew Unused
Credit Facility provided that Borrower is otherwise in compliance with the terms
and conditions of the Loan Agreement.  

 

If the Loan advance is not paid in full within 12 months after the Loan advance
is made, and the Borrower is otherwise in compliance with the terms and
conditions of the Loan Agreement, the Loan advance will be converted to a
balloon loan (“Balloon Loan”) under conditions specified in the Loan Agreement
with a term of 3 years, payments amortized over a 20 year period, floating
interest rate of prime plus 1% per annum, points not to exceed 0.5% of the
Credit Facility at the time the Loan is converted, and such additional terms and
conditions which are satisfactory to the Bank.  The Bank may renew the Balloon
Loan under conditions specified in the Loan Agreement with interest rate, points
(not to exceed 0.25% of the Credit Facility at the time of renewal) and such
additional terms and conditions which are satisfactory to the Bank.          

 

 

Distribution of Loan

Proceeds:The Bank shall have the right to designate a title attorney/title



Page 2 of 2

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

company, satisfactory to the Bank, to disburse Loan proceeds.  The Bank
currently accepts First American Title Insurance Company as a title company
satisfactory to the Bank.  If such Loan proceeds are distributed by a title
attorney/title company, all fees of the title attorney/title company shall be
paid by the Borrower and the Bank will have no liability to Borrower arising out
of any negligence, malfeasance or misappropriation of or by the title
attorney/title company with respect to such funds, nor shall the Bank bear any
liability for the selection of the title attorney/title company.  

 

Costs:All costs incurred by the Bank in the making and documenting of the Loan,
including without limitation, insurance, title attorneys/title insurance,
recordation and filing fees and costs, and the Bank’s legal fees with respect to
the preparation and/or review of any documentation associated with the making,
documenting and closing of the Loan (“Bank’s Direct Costs”), shall be paid by
the Borrower regardless of the failure to close on the Loan and regardless of
the reason for such failure to close.

 

Loan Agreement:The Loan will be documented and closed in a manner satisfactory
to the Bank, in the Bank’s sole discretion.  The terms of the Loan Agreement
shall be mutually satisfactory to the Borrower and the Bank.  The documents
employed to evidence the Loan will set forth terms and conditions in addition to
those terms and conditions set forth in this Letter.  Additional terms and
conditions may include but shall not be limited to definitions of what
constitutes an event of default, the Bank’s remedies should an event of default
occur, including but not limited to the Bank’s right to declare the then
outstanding balance on the Loan to be immediately due and payable, and
Borrower’s representations, warranties and covenants, to be made and offered by
the Borrower to the Bank.  Borrower acknowledges this Letter contains the
generalized terms on which the Loan shall be offered and is not intended to be,
nor is it, a complete statement of the terms and conditions of the Loan.  In the
event of an inconsistency between the terms of this Letter and the Loan
Agreement and its ancillary agreements (collectively the “Loan Agreement”), the
provisions of the Loan Agreement shall prevail.

 

In the event the Bank and the Borrower cannot agree on the terms and conditions
to be set forth in the Loan Agreement, in their respective sole discretion, then
either the Bank or the Borrower may terminate the Conditional Commitment set out
in this Letter without liability to each other except the Bank shall be entitled
to retain from any commitment fee paid to said termination date the Bank’s
Direct Costs.  





Page 3 of 3

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

 

Expiration of Offer:The offer set forth in this Letter shall automatically
expire at 12:00 noon, St. Louis time on October 16, 2015 unless it has been
accepted in writing by the Borrower specified in the acceptance signature block
of this Letter and delivered to the Bank by such date and time along with the
$75,000 partial Commitment Fee.  The Bank may revoke the offer set forth in this
Letter by notice, oral or written, to the Borrower before the expiration date
and time until such time as the Borrower has delivered to the Bank a completely
executed copy of the Letter and has paid the Bank the required partial
Commitment Fee of $75,000. 

 

Notwithstanding the Borrower’s timely acceptance of the offer set forth in this
Letter and the payment of the required partial Commitment Fee, all obligations
of the Bank to close on the Loan shall expire without further notice if the
Borrower fails to close on the Loan by 12:00 noon, St. Louis time, on December
16, 2015.  If this Letter and the offer set forth herein expires and the Loan is
not closed, the Borrower shall obligated to pay and/or reimburse the Bank for
all costs incurred by the Bank in preparation for the making of and the closing
upon the Loan, including without limitation, the Bank’s legal fees.           

 

Collateral:The following shall be collateral for the Loan, all of which must be
documented in accordance with the Loan Agreement: 

 

(1) First Deed  of Trust/Mortgage on the real estate owned by the Borrower and
First Security Interest in the improvements at the following ski resorts
(collectively, the “Deeds of Trust/Mortgages”):  (a) Peak Resorts at 17409
Hidden Valley Dr., Eureka, MO 63025; (b) Snow Creek at 1 Snow Creek Dr., Weston,
MO 64098; (c) Paoli Peaks at 2798 W. Co. Rd. 25 S., Paoli, IN 47454; (d)
Crotched Mountain Ski & Ride at 615 Francestown Rd., Bennington, NH 03442; and
(e) Attitash Mountain Resort at Route 302, Bartlett, NH 03812 (collectively, the
“Ski Areas”);  and

 

(2) All of Borrower’s right, title and interest in, whether now owned, possessed
or controlled, or hereafter acquired, whether or not same is used in the
Borrower’s business: accounts receivable, inventory; equipment, furniture,
fixtures, all personal property used by Borrower in the course of its day to day
business, general intangibles, choses in action, contract rights, plans,
specifications, purchase contracts, construction contracts, books and records,
intellectual property rights, including but not limited to any trade names,
trademarks, service marks, now or hereafter used in the operation of Borrower’s
business (“Borrower’s Business”); and





Page 4 of 4

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

 

(3) All revenue and accounts arising out of: (i) food and beverage sales, (ii)
ski lessons, (iii) lift ticket sales, (iv) the sale of season ticket passes, (v)
the sale of ticket passes for periods shorter than a ski season, (vi) ski
equipment rentals and leases, (vii) miscellaneous sales or leasing of goods or
services generated by the use of the Ski Areas, (viii) parking and (ix) the sale
of goods  or services in connection with special events such as parties or
special occasion celebrations; and    



(4) Deposit Account Control Agreement between Borrower, Bank and Borrower’s
depositary bank; and

 

(5) Assignment of all Borrower’s right, title and interest in such property that
allows for ingress and egress to the Ski Areas in the event ingress or egress to
the Ski Areas is not over lands subject to the Deeds of Trust/Mortgages; and    

 

Debt Service Account:If the Loan is converted to a term loan, Borrower shall
open a debt service reserve account (the “Account”) at the Bank which shall be
subject to the Bank’s right of setoff.  The terms and conditions of the Debt
Service Account shall mirror those set forth in the Master Debt Service Reserve
and Security Agreement between Peak Resorts, Inc., Boston Mills Ski Resort,
Inc., Brandywine Ski Resort, Inc., JFBB Ski Areas, Inc., Sycamore Lake, Inc.,
Mount Snow, Ltd., Mad River Mountain, Inc., and Deltrecs, Inc., as Borrower, and
EPT Mountain Snow, Inc., EPT Mad River, Inc., and EPT Ski Properties, Inc., as
Lender, dated December 1, 2014.

 

Covenants: Borrower shall maintain a minimum debt service coverage ratio of
1.25:1 measured on a fiscal year basis.  The debt service ratio is defined as:
the sum of the consolidated EBITDA (net income before interest, income taxes,
depreciation & amortization, gain on sale leaseback, investment income, other
income or expense and other non-recurring items) plus lease payments made by the
Borrowers under a lease with Mad River Mountain, Inc, divided by the sum of the
consolidated interest expense plus all scheduled principal payments (excluding
mandatory prepayments) plus payments under capital leases. 



The Loan Agreement will set forth covenants that mirror those set forth in
Section 11.1, 11.2, and 11.4 of the Master Credit and Security Agreement, dated
December 1, 2014, between Borrower, Mount Snow, Ltd., Sycamore Lake, Inc.,
Brandywine Ski Resort, Inc., Boston Mills Ski Resort, Inc., Deltrecs, Inc., and
JFBB Ski Areas, Inc., as borrower, and EPT Ski Properties & EPT Mount



Page 5 of 5

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

Snow, Inc, as lender (the “EPT Credit Agreement”).  Borrower shall comply with
all covenants set forth in the Loan Agreement and the EPT Credit Agreement.     

 

Negative Covenants:The Loan Agreement will set forth negative covenants that
mirror those set forth in Section 11.3 of the EPT Credit Agreement.  Borrower
shall not breach any of the negative covenants set forth in the Loan Agreement
or the EPT Credit Agreement.

 

CONDITIONS

 

The following documents and/or requirements are to be complied with and
furnished to Bank in form satisfactory to Bank and its counsel at least ten (10)
business days prior to closing unless otherwise specified.  Bank will not be
required to close the Loan unless all of the obligations of Borrower hereunder
have been completed, and the contents of all documents submitted to Bank are
acceptable to bank and its counsel:



1. The following insurance policies or certificates of the existence of such
policies are delivered to the Bank.  All such policies shall be issued by a
company with a current Best's Guide rating of A- or better and in all other
respects be satisfactory to the Bank and shall have coverage and endorsements
and be written for such amounts as Bank may require.  All policies of insurance
must provide that cancellation or modification of the policies cannot be made
without thirty days prior written notice to the Bank.

 

a.



Hazard insurance policy insuring the Collateral and all improvements thereto
against loss or damage.  Each insurance policy will be in an amount and issued
by a company satisfactory to the Bank.  Bank will be named as loss payee under
such policy. 

 

b.



Comprehensive general liability insurance with respect to the Borrower’s
Business.  The policy will be in an amount and issued by a company satisfactory
to the Bank. Bank will be named as an additional insured under such policy.

 

c.



Flood insurance policy to the extent the Ski Areas, or any part thereof, is
located in an area designated by HUD to be in a flood or mudslide hazard
area.  Otherwise, Borrower shall deliver to Bank a letter from the appropriate

 

government or qualified agency addressed to Bank stating one or more of the Ski
Areas are not located in such a hazard area. 

 

2. An appraisal of the Collateral, including the Borrower’s Business, from a
qualified appraiser, acceptable to the Bank, addressed to the Bank, in an amount
satisfactory to the Bank with a Loan to value not to exceed 50%.

 

3. Intercreditor agreement, satisfactory to the Bank, between the Bank and EPT
Mount Snow, Inc., EPT Mad River, Inc., and EPT Ski Properties, Inc.

 



Page 6 of 6

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

4. Evidence satisfactory to Bank of compliance with all laws, ordinances, rules,
regulations and restrictions of all governmental entities affecting the
Collateral and the Borrower’s Business.

 

5. Confirmation letters from all lessors leasing land or buildings on or
adjacent to land subject to the Deeds of Trust/Mortgages to the Borrower
confirming the status of the lease, term of the lease, monthly payment, and
description of the property being leased and a copy of all leases. 

 

6. A confirmation letter from the Forest Service confirming the Borrower is in
compliance with the terms and conditions of the Permit.

 

7. Copy of most recent, but no older than 24 months, Environmental Phase I study
for each property subject to the Deeds of Trust/Mortgages.  The Bank may request
additional studies if the Bank believes such additional environmental studies
are necessary in the Bank’s sole discretion and at Borrower’s cost. 

 

8. An opinion of Borrower's counsel (which counsel shall be acceptable to Bank)
as to the due formation of Borrower, the enforceability of the Loan documents,
the authority of the Borrower to enter into this transaction, the authority of
the Borrower to conduct its business as currently conducted, and the accuracy of
the representations and warranties made by the Borrower in the Loan documents.  
 

 

9. Certified copies, as applicable, of corporate resolutions with respect to the
Loan, articles of incorporation, By-Laws, certificates of good standing,
registration of fictitious name, incumbency of officer signing all documents
relating to the Loan to be delivered to the Bank with respect to Borrower.

 

10. Certified copies of a resolution of the Borrower's Board of Directors which
authorizes the Borrower to obtain the Loan and to execute and deliver any and
all documents submitted to Bank in relation to the Loan.

 

11. Agreement between Borrower, Bank and the Forest Service on Forest Service
form FS-2700-12, titled “Agreement Concerning a Loan for Holder of a Special Use
Permit” (the “Permit”), as required by Forest Service Manual Chapter 2710,
Section 2717.3.

 

MISCELLANEOUS TERMS



1. The representations and warranties contained in the Loan Agreement shall
survive the making of the Loan.

 

2. This conditional commitment by the Bank shall be personal to Borrower and the
rights of Borrower, if any, hereunder may not be assigned to and may not be
enforced by any other person, firm, or entity unless the Bank shall agree in
writing.

 

3. In event the Borrower shall, at any time before the repayment of this Loan in
full, sell all or part of the Collateral or Borrower’s Business, directly or on
a contract for deed, or in the event Borrower shall experience a Change in
Control as defined in the Loan Agreement, then the balance of the Loan shall at
the option of the Bank become immediately due and payable.





Page 7 of 7

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

 

4. Notwithstanding Borrower’s timely acceptance of this conditional commitment
and payment of the commitment fees, in addition to the conditions and covenants
stated herein, Bank

reserves the right to cancel this conditional commitment and to terminate its
obligations hereunder in any of the following events:

 

a.



Bank is unable to secure participant lenders satisfactory to the Bank;

 

b.



Substantial damage to, or condemnation or other loss of, a substantial part of
the Collateral or Borrower’s Business, including but not limited to a loss of
the Permit, which shall not have been repaired or restored to the reasonable
satisfaction of Bank at the time of closing;

 

c.



Borrower’s credit has adversely changed in one or more material aspects from the
time of conditional commitment to date of funding or Borrower becomes insolvent,
bankrupt or makes an assignment for the benefit of creditors;

 

d.



Borrower has made any material misrepresentation(s) to Bank for the purpose of
obtaining this conditional commitment.

 

If Borrower cancels this conditional commitment, Borrower may receive a refund
of the commitment fee paid less the Bank’s Direct Costs incurred by the Bank up
to the date of the Borrower’s cancellation. 

 

To accept this conditional commitment, please sign and return the original copy
of this letter with your check (non-refundable) in the amount of $75,000 at the
office of Royal Banks of Missouri, 13171 Olive Blvd., St. Louis, MO  63141, in
care of the undersigned.    




ROYAL BANKS OF MISSOURI

 

By: __/s/ Steven Silver_______

    Steven M. Silver, Senior Vice President

 





Page 8 of 8

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

ACCEPTANCE OF COMMITMENT

 

We have read, understood and agreed to the terms and conditions of the above
Conditional Commitment Letter and hereby acknowledge receipt of a copy of said
letter.

 

Agreed to and accepted this __15th___ day of October, 2015.

 

Submitted with $75,000.00.

 

 

Peak Resorts, Inc.

 

By:  __/s/ Stephen Mueller____           

    An Authorized Officer

 



Page 9 of 9

--------------------------------------------------------------------------------